Title: To James Madison from John George Jackson, 21 June 1807
From: Jackson, John George
To: Madison, James



My dear Friend
Clarksburg June 21st. 1807

I have duly recd. your several obliging favors enclosing the interesting foreign & domestic news to which the whole attention of this nation seems to be directed.  As yet after a careful perusal of them I have found nothing indicative of the ultimate consequence with which the times are pregnant, for whither I look to the Theatre on which the armies of Napoleon and Alexander are struggling, to the Court of St. James’s whose Ministers are asked to do us justice after our refusal of the gracious boon offered by their predecessors; & which those very Ministers declared were unjust concessions to our importunities, or to the trial of the great offender against our Laws & Constitution: I discover abundant reason to declare that the partial application to the Law, of what we so often hear denounced to be, its "glorious uncertainty" may indeed with equal truth be applied to the fate of Nations, the politics of Courts, & the events of War.  All is alike chance, accident, glorious, or rather inglorious uncertainty.
I have seen with extreme indignation every effort, that ingenuity can devise, to defend Colo. Burr by attacking the Executive. To cover his crimes with the cry of persecution: and because he is a great offender & a quondam Great man, to bend every principle of criminal Law to the purposes of his acquittal, principles too which have been sanctioned by the experience & approbation of Ages: but I will still hope that there is virtue & good sense enough in the persons by whom his case is to be decided to do him that justice which the Nation have a right to expect at their hands.
I had been making arrangements for some time past to set out about the 18th. of this Month for my long expected visit to the Ohio but the extreme ill health of my Wife has prevented me, & indeed at one period I was exceedingly alarmed at the extent of her illness; she is now something better & with careful nursing will I hope soon be well again.  I have been expecting by every mail from Washington to hear of your departure for Orange where it would afford me very great pleasure indeed to join you with my family, but an absence of six months in the year makes such havock with me that I have not a moments leisure during the remainder of it.  Present me affectionately to my dear Sister D. & believe me truly, your Mo obt.

J G Jackson


Mr. Rodney sent me by the last Mail a draft for my advances to witnesses &c against Burr


J G J

